*517Which instruction the Court (Thruston, J., absent,) refused to give.
He then prayed the Court to instruct the jury, in effect, that if the plaintiff, as agent of the bank, discounted the note on which suit was brought, he cannot recover.
Which instruction the Court also refused to give.
He then further prayed the Court to instruct the jury, in effect, that if the note in suit was given to the plaintiff as agent of the bank, according to the usage or direction of the bank, in renewal of notes for $56,000, theretofore discounted by the bank, or its branch at Washington, and that the plaintiff has charged and taken from the defendant more than six per cent, interest on the loan, the same is usury and in violation of the charter of the bank, and the plaintiff is not entitled to recover.
But the Couet refused this instruction, also, and the defendant took his bill of exceptions; but has not taken a writ of error.